 



Sales Representative Agreement

 

THIS SALES REPRESENTATIVE AGREEMENT (this “Agreement”) is entered into on March
6, 2018, with retroactive effect as of March I, 2018 (the “Effective Date”) by
and between Therma Bright Inc., a British Columbia corporation (“Company”), and
ICTV Brands, Inc., a Nevada corporation (“Representative”).

 

RECITALS:

 

A.WHEREAS, Company is in the business of providing consumers with dermatological
medical devices;

 

B.WHEREAS, pursuant to the Asset Purchase Agreement entered into as of March 6,
2018 between Company, on the one hand, and Representative, ICTV Brands UK
Limited, ICTV Brands HK Limited and ICTV Brands Israel Ltd (collectively,
“Sellers”), on the other hand (as the same may be amended, supplemented or
modified to date, the “Asset Purchase Agreement”), Sellers have agreed to sell
and transfer to Company, and Company has agreed to purchase, subject to certain
conditions, certain assets related to the Products (as defined herein),
excluding, among other things, any rights to the trademark or name “no!no!” or
“no!no! skin” (the “no!no! Trademarks”);

 

C.WHEREAS, Representative is in the business of providing sales and marketing
services and has had success at selling the Products;

 

D.WHEREAS, Company and Representative desire to enter into a sales
representative agreement where Representative will provide sales, promotion and
marketing services with respect to the Products;

 

E.NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.DEFINITIONS AND INTERPRETATION

 

For the purposes of this Agreement, the following terms have the meanings set
forth below:

 

1.1Definitions

 

“Affiliate” means, with respect to any Person, any other Person who directly or
indirectly controls, is controlled by, or is under common control with, such
Person. The term “control’’ means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

“Agreement” means this Sales Representative Agreement as the same may be
amended, supplemented or modified from time to time.

 

   

 2 



 

“Asset Purchase Agreement” has the meaning set forth in the Recitals hereto.

 

“ClearTouch Trademarks” has the meaning set forth in Section 12.1.

 

“Closing” means the closing of the transaction contemplated in the Asset
Purchase Agreement.

 

“Company” has the meaning set forth in the Preamble hereto.

“Confidential Information” has the meaning set forth in Section 15.

“Developed IP” has the meaning set forth in paragraph 11.1(b).

“Effective Date” has the meaning set forth in the Preamble hereto.

“Financial Report” has the meaning set forth in Section 6.4.

“Initial Term” has the meaning set forth in Section 10.1.

“Intellectual Property” means (a) patents, patent applications, continuations,
continuations-in-part, divisions, validations, reissues, patent disclosures,
inventions (whether or not patentable) and improvements thereto, (b) utility
models and pending applications to register the same; (c) trademarks, service
marks, logos, trade dress and trade names or other source-identifying
designations or devices, (d) copyrights, design rights and database rights,
whether registered or unregistered, and pending applications to register the
same, (e) internet domain names and registrations thereof, (t) confidential
ideas, trade secrets, proprietary rights, computer software, including source
code, derivative works, moral rights, know-how, works-in-progress, concepts,
methods, processes, inventions, invention disclosures, formulae, reports, data,
technical and scientific information, customer lists, mailing lists, business
plans, information relating to manufacturing processes or other proprietary
information, (g) all foreign counterparts thereof, (h) all renewals, extensions,
restorations and reissues thereof, (i) any and all other intellectual property
rights throughout the world.

 

“Interim Period” means the period starting on the Effective Date and ending at
the Closing.

 

“Nail Product” shall mean the ClearTouch® nail phototherapy device.

 

“Net Collected Sales” shall mean the gross selling price invoiced and received
by or on behalf of Company, less the following deductions and offsets : (a)
credits, refunds, or allowances granted upon returns, rejections or recalls,
retroactive price reductions, billing corrections or other allowances; (b)
freight, shipping and insurance costs if included in the gross invoiced selling
price; (c) professional allowances, quantity discounts, cash discounts, prompt
payment discounts and other trade discounts, credits or allowances actually
granted; (d) sales, excise and value-added taxes, tariffs, customs duties, other
taxes and surcharges and other charges by an authority to the extent included in
such selling price; (e) amounts incurred for rebates or discount programs; (t)
rebates and premiums granted in connection with the sales of such Products,
charge backs, and price protection; reprocurement charges, buying group/group
purchasing organization administrative fees or managed care organization rebates
or fees together with any and all retroactive adjustments relating thereto; and
(g) distribution fees and sales commissions paid to non-Affiliates of Company;
all of such deductions and offsets to be calculated in accordance with standard
allocation procedures, allowance methodologies and generally accepted accounting
principles, consistently applied.

 

   

 3 

 



“no!no! Trademarks” has the meaning set forth in the Recitals hereto.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity.

 

“Products” shall mean the Nail Product and the Skin Product.

“Renewal Term” has the meaning set forth in Section 10.1.

“Representative” has the meaning set forth in the Preamble hereto.

“Restricted Period” has the meaning set forth in paragraph 4(c).

“Skin Product” means the phototherapy device currently sold under the no!no!
Trademarks.

 

“Sellers” has the meaning set forth in the Recitals hereto.

 

“Services” has the meaning set forth in Section 2.1.

 

“Term” means the Initial Term and any Renewal Tenn, if applicable.

 

“TSA” means the Transition Services Agreement entered into between Company and
Representative.

 

1.2Interpretation

 

Unless otherwise indicated to the contrary herein by the context or use thereof:
(a) the words, “herein,” “hereto,” “hereof’ and words of similar import refer to
this Agreement as a whole and not to any particular Section or paragraph hereof;
(b) the word “including” means “including, but not limited to”; (c) words
importing the singular will also include the plural, and vice versa; and (d) any
reference to any federal, state, local or foreign statute or law (including
within the definition of Law) will be deemed also to refer to all rules and
regulations promulgated thereunder. References to $ will be references to United
States Dollars, and with respect to any contract, obligation, liability, claim
or document that is contemplated by this Agreement but denominated in currency
other than United States Dollars, the amounts described in such contract,
obligation, liability, claim or document will be deemed to be converted into
United States Dollars for purposes of this Agreement as of the applicable date
of determination.

 

   

 4 



2.SERVICES

 

2.1Description

 

Representative shall perform the sale, promotion and marketing and after-sale
support of the Products at a level of service consistent in all material
respects with the sale, promotion and marketing activities of Representative
provided to the Business prior to the Effective Date (the “Services”).

 

2.2Authority

 

Representative’s sole authority shall be to solicit orders for the Products in
accordance with the terms of this Agreement. Representative shall not have the
authority to make any commitments whatsoever on behalf of Company, and shall be
fully responsible for keeping its customers duly informed of this limit on
Representative’s authority to make agreements on behalf of the Company with the
customers.

 

3.REPRESENTATIVE’S RESPONSIBILITIES

 

3.1General Duties

 

(a)Representative shall use its best efforts and devote adequate time to promote
the Products and maximize the sale of the Products and undertakes to perform the
Services faithfully, diligently and to the best of its ability.

 

(b)Representative shall undertake reasonable promotional activities such as
trade shows, product presentations, sales calls and other activities for the
Products.

 

(c)Representative shall report monthly to Company concerning sales of the
Products, promotional activities and after-sale support and shall give prompt
notice to Company of any problems concerning the Products or customers of the
Products, such as recalls, product liability claims, customer complaints, etc.
For greater certainty, Representative shall liaise with and provide reports,
information and documentation to Company with respect to any matters relating to
the performance of the Services.

 

3.2Expense

 

(a)Subject to paragraphs 3.2(b) and 3.2(c), Company shall pay directly to third
party suppliers all pre-approved fees payable by Representative to perform the
Services. Such fees include, but are not limited to, fees paid to third party
suppliers of advertising, media and printing services.

 

(b)In addition, Company will reimburse Representative for all reasonable out-of
pocket expenses if such expenses have been authorized in advance by Company.

 

   

 5 

 



(c)Reimbursement of expenses will be made only in response to itemized invoices
satisfactory to Company, in the name of Representative and submitted by
Representative to Company.

 

4.CONFLICT OF INTEREST AND EXCLUSIVITY

 

(a)Representative warrants to Company that it does not currently represent or
promote any lines or products that compete with the Products.

 

(b)Representative shall provide Company with a list of the companies and
products that it currently represents, if any, and shall notify Company in
writing of any new companies and products at such time as its promotion of those
new companies and products commence.

 

(c)During the Term and for twelve (12) months thereafter (the “Restricted
Period”), Representative shall not represent, promote or otherwise try to sell
any lines or products for nail fungus removal or devices for skin treatment for
acne. For greater certainty, during the Restricted Period, Representative shall
not engage either directly or indirectly as consultant, principal, agent,
officer or employee, or otherwise, in the performance of services that are the
same or similar to the Services for any person, firm or organization other than
Company and shall not provide services or be engaged, directly or indirectly, in
the manufacturing, sale, or distribution of products which are the same or
substantially similar to the Products.

 

5.INDEPENDENT CONTRACTOR

 

5.1Relationship

 

(a)Representative is an independent contractor, and nothing contained in this
Agreement shall be construed to (i) give either party the power to direct and
control the day-to-day activities of the other, (ii) constitute the parties as
partners, joint venturers, co-owners or otherwise, or (iii) allow Representative
to create or assume any obligation on behalf of Company for any purpose
whatsoever.

 

(b)Representative is not authorized to accept orders or to authorize local
warehousing service providers to release shipments of products. Any shipment
release authorizations shall be solely issued by authorized representatives of
Company. Furthermore, Representative is not authorized to receive payments on
behalf of Company or for Products sold. Any order, request for shipment release
authorizations or payment received by Representative shall forthwith be
redirected to Company or to an account designated by Company.

 

6.COMMISSIONS

 

6.1Commissions payable

 

As a consideration for the Services, Representative shall be paid:

 

   

 6 



 

(a)10% of Net Collected Sales of Nail Products or of Skin Products sold under
trademarks other than the no!no! Trademarks; and

 

(b)50% of Net Collected Sales of Skin Products, if sold under any of the no!no!
Trademarks.

 

6.2Basis of Commission

 

(a)The commission shall apply to all Net Collected Sales that occur during the
Term, whether or not they occurred as a result of Services by Representative.

 

(b)For greater certainty, Representative shall not be entitled to any commission
for a specific sale until payment therefor has been received by or on behalf of
Company. In the event that a customer makes a partial payment to Company for a
specific sale, Company shall only be required to pay a proportional partial
commission to Representative for such specific sale.

 

6.3Time of Payment

 

Subject to paragraph 10.2(a), Commissions resulting from sales of Products shall
be paid by Company to Representative on the 15th day of each calendar month
during the Term for all Net Collected Sales paid to Company during the preceding
calendar month. During the term of the TSA, however, Representative may offset
from any payment due to Company under the TSA the amount of Commissions payable
hereunder.

 

6.4Financial Report

 

Company (or, during the term of the TSA, Representative) shall generate a
financial report within 10 days of the end of each month during the Term showing
Net Collected Sales using Company’s accounting system (the “Financial Report”)
and provide such Financial Report to Representative.

 

6.5Annual Inspection of Records

 

Both parties shall have the right, at its own expense, to inspect at reasonable
times and upon reasonable notice relevant accounting records to verify the
accuracy of costs and commissions paid by the parties under the terms of this
Agreement.

 

6.6Tax and Financial Matters

 

(a)Representative shall be responsible for paying all income taxes and other
taxes charged to Representative on commissions earned hereunder. All financial
and other obligations associated with Representative’s business are the sole
responsibility of Representative.

 

(b)All sums payable by Company hereunder shall (except to the extent required by
law) be paid free and clear of, and without any deduction or withholding on
account of, any taxes imposed, levied, collected, withheld or assessed by any
taxing authority. If Company is required by law to make any tax deduction,
withholding or payment from any amount paid or payable by Company to
Representative hereunder, then Company will (i) pay the taxes to the taxing
authority and (ii) send proof of such payment to Representative. Each party
agrees to use reasonable efforts to assist the other party in claiming any legal
exemptions from the respective obligation to deduct or withhold tax under double
taxation treaties available under applicable double tax treaties or other
applicable laws.

 

   

 7 



 

7.SALE OF THE PRODUCTS

 

7.1Prices and Terms of Sale

 

(a)Unless Company informs Representative otherwise, price lists, delivery
schedules, and standard terms and conditions of sale for the Products shall be
those that applied immediate!y before the Effective Date. Representative shall
quote to customers only those authorized prices, delivery schedules, and terms
and conditions, and modify, add to or discontinue Products following written
notice by Company to Representative. Each order shall be controlled by the
prices, delivery schedules, and terms and conditions in effect at the time the
order is accepted, and all quotations by Representative shall contain a
statement to that effect.

 

(b)Company may, at any time, change the prices, charges, terms and conditions of
the sale of Products by giving a 10-day prior notice of such changes to
Representative.

 

8.INDEMNIFICATION

 

8.1Products Indemnification

 

Company shall indemnify, defend and hold harmless Representative and its
officers, directors, employees and agents from and against any and all losses,
liabilities, claims, obligations, costs, expenses (including, without
limitation, reasonable attorneys’ fees) which result from, arise in connection
with or are related in any way to claims by third parties arising out of or in
connection with (a) any claim alleging that any Product infringes or
misappropriates any Intellectual Property right of any third party, other than
the no!no! Trademarks; (b) any claim from a governmental entity or regulatory
body concerning the sale and approval of sale of Products by Representative; and
(c) any product liability or similar claim including, without limitation, any
claim for personal injury or injury to property relating to the development,
testing, manufacturing, promotion, distribution, use or other commercialization
of the Products. This indemnification obligation shall however not apply to
losses, liabilities, claims, obligations, costs or expenses which result from,
arise in connection with or are related in any way to Products sold during the
Interim Period or in circumstances where Company is entitled to indemnification
from any of the Sellers under the Asset Purchase Agreement.

 

   

 8 



 

8.2Services Indemnification

 

Representative shall indemnify, defend and hold harmless Company and its
Affiliates, officers, directors, employees and agents from and against any and
all losses, liabilities, claims, obligations, costs, expenses (including,
without limitation, reasonable attorneys’ fees), incurred by or demanded from
Company, directly or indirectly arising out of, or resulting from (i) any act or
omission made by Representative or its employees, agents or subcontractors
related to the Services performed for Company hereunder which is negligent or
which constitutes a breach of any of the terms of this Agreement, or (ii) any
untrue or inaccurate representation made by Representative in this Agreement.

 

9.LIABILITY EXCLUSION

 

Notwithstanding anything to the contrary herein, except in the event of a breach
of Articles II, 12 or 15, neither party nor its agent(s), representatives(s) or
employee(s) shall be liable to the other pursuant to this agreement for amounts
representing loss of revenues, loss of profits, loss of business or indirect,
consequential, special or punitive damages of the other party, however caused
and on any theory of liability, even if the other party has been advised of the
possibility of such damages.

 

10.TERM AND TERMINATION

 

10.1Term

 

This Agreement shall commence on the Effective Date and shall remain in full
force and effect for an initial period of twelve (12) months (the “Initial
Term”), unless terminated earlier in accordance with section 10.2 or 10.3. It
will automatically renew for successive periods of I-year (each such successive
period, a “Renewal Term”), unless a party elects not to renew this Agreement and
provides a notice of that intention to the other party at least 60 days before
the end of the then current Initial Term or Renewal Term, as the case maybe.

 

10.2Termination

 

(a)If Closing does not occur on or before the Closing Deadline (as defined in
the Asset Purchase Agreement), this Agreement shall automatically terminate and
the only payment due hereunder shall be the payment set forth in the Side Letter
entered into between the Parties as of March I, 2018.

 

(b)This Agreement may be terminated for cause by either party, including for a
material breach by the other party of any term or covenant contained in this
Agreement, on not less than a 30-day written notice, provided the terminating
party provides the non-terminating party with written particulars of the
event(s) or condition(s) constituting cause for termination, and failure of the
non-terminating party to remedy such breach within 30 days after receipt of
written notice of such breach.

 

   

 9 



 

(c)This Agreement may be terminated by either party, upon written notice taking
effect immediately if the other party becomes insolvent, is subject to a
petition in bankruptcy filed by or against it, or is placed under the control of
a receiver, liquidator or committee of creditors.

 

(d)Representative shall, during any notice period, continue diligently and
professionally to perform the Services in accordance with the reasonable
directions of Company.

 

10.3Effect of Termination

 

The termination or expiration of this Agreement shall not affect
Representative’s obligations under Articles 11 (Intellectual Property Rights),
12 (Trademarks) and 15 (Confidentiality) or any other provisions of this
Agreement that, by their nature and context, are intended to survive termination
of this Agreement and shall remain in full force and effect notwithstanding such
termination or expiration. Moreover, termination or expiration of this Agreement
will not relieve the parties of any rights, liability or obligation which
accrued hereunder prior to the Effective Date of such termination or expiration
nor preclude either party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either party’s right to obtain performance of any obligation. All
other rights and obligations will terminate upon expiration of this Agreement.

 

10.4Return of Materials

 

(a)All of Company’s trademarks, trade names, patents, copyrights, designs,
drawings, formulas or other data, photographs, demonstrators, literature, client
and supplier lists, contact information, software, layouts, sales aids of every
kind, and other documentation made available to, or developed by Representative
during this Agreement, shall remain the property of Company.

 

(b)Within 10 days after the termination of this Agreement, Representative shall
return all such items to Company at Representative’s expense. Representative
shall not make or retain any copies of any confidential items or information
that may have been entrusted to it. Effective upon the termination of this
Agreement, Representative shall cease to use all trademarks, marks and trade
name of Company.

 

(c)Within 10 days after the termination of this Agreement, Company acknowledges
that the license for the no!no! Trademarks is revoked and Company will need to
replace the no!no skin line with another brand name.

 

11.INTELLECTUAL PROPERTY RIGHTS

 

11.1Intellectual Property Rights

 

(a)Except as provided herein, each party shall retain sole ownership of, and all
rights to, any Intellectual Property of any kind that is owned by each party.

 

   

 10 



 

(b)Any Intellectual Property rights ansmg from the Services rendered by
Representative under this Agreement (“Developed IP”) shall vest with and/or are
hereby assigned to Company and shall be the sole and exclusive property of
Company.

 

(c)Under no circumstances shall Representative be permitted to use such
Developed IP outside the scope of the Services without Company’s prior express
written consent.

 

(d)Representative shall promptly disclose in writing to Company all inventions
and works developed or created in the performance of the Services rendered by
Company under this Agreement and shall fully cooperate in the protection and/or
registration of any Intellectual Property rights pertaining to such inventions
or works.

 

(e)Representative shall ensure that its employees waive such moral rights, and
shall provide Company, at the completion of this Agreement and at such other
time as Company may require, a written permanent waiver of such moral rights, in
form and contents acceptable to Company.

 

(f)The parties shall cooperate with each other and execute such other documents
as the other party may reasonably require achieving the objectives of this
Article 11.

 

12.TRADEMARKS

 

12.1License by Company

 

Company hereby grants Representative a worldwide non-exclusive,
non-sub-licensable and non-transferable license to use the Cleartouch trademark
described in Exhibit A (“ClearTouch Trademarks”) during the Term, in connection
with the performance of the Services.

 

(a)Representative specifically agrees that it will not use the ClearTouch
Trademarks except in connection with the promotion of the Nail Products as
permitted hereunder and agrees to conduct any and all advertising and promotion
in which the ClearTouch Trademarks are used so as to assure the continued
validity and enforceability of the ClearTouch Trademarks.

 

(b)Representative shall use the ClearTouch Trademarks in strict compliance with
the provisions of all applicable laws and regulations.

 

(c)Representative will immediately notify Company of any challenge or claims of
infringement regarding Company’s marketing and promotional activities relating
to the Products, or of any infringement of Company’s Intellectual Property
rights, including, without limitation, the ClearTouch Trademarks, by any third
party, of which Representative becomes aware. Any proceeding to enforce or
defend any such Intellectual Property rights may only be brought by Company and
Company will have sole conduct and control of such proceedings. Representative
will provide Company with reasonable assistance for such proceedings by
providing any relevant information.

 

   

 11 





 

(d)Representative acknowledges that Company is the exclusive owner of the
ClearTouch Trademarks and that any use of the Trademarks at any time by
Representative as authorized by Company and any rights derived therefrom have
and will enure to the exclusive and entire benefit of Company and Representative
shall not claim any right or interest in the ClearTouch Trademarks by way of its
use of same at any time, including, without limitation, subsequent to any
termination of this Agreement for any reason.

 

(e)Representative understands and agrees that this license m no way precludes
Company from using the ClearTouch Trademarks.

 

12.2License by Representative

 

Representative hereby grants Company a worldwide, sole, non-sub-licensable and
non transferable license to use the no!no! Trademarks during the Term, only in
association with the sale of the Skin Product. Representative retains the right
to use the no!no! Trademarks in association with the promotion and marketing of
the Skin Product in accordance with the terms of this Agreement. The parties
confirm that Representative can use the no!no! Trademarks, during or after the
Term, in association with products other than products intended for skin
treatment for acne. Company may, at any time during the Term, give
Representative a written notice of its intent to cease using the no!no!
Trademarks in association with the Skin Product. No later than sixty (60) days
after receipt of such notice by Representative, Company (and Representative,
acting under this Agreement), shall cease using the no!no! Trademarks in
association with the Skin Product.

 

12.3No Rights by Implication

 

No rights or licenses with respect to the Products are granted or deemed granted
hereunder or in connection herewith, other than those rights expressly granted
in this Agreement.

 

13.INSURANCE AND LIABILITY

 

Representative shall obtain and maintain proper insurance coverage to cover its
liability and the property used in the performance of the Services. 1f requested
by Company, Representative shall furnish certificates of insurance coverage or
the original of the insurance policies for review by Company.

 

14.COMPLIANCE WITH LAWS

 

14.1Representative

 

(a)Representative shall comply with and shall not violate any laws, rules and
regulations that may be applicable to the performance of Representative’s
obligations hereunder, including but not limited to the U.S. Foreign Corrupt
Practices Act and the Canadian Corruption of Foreign Public Officials Act.

 

   

 12 





 

(b)Without limiting the foregoing, Representative will not, in the performance
of the Services, make any payments or gifts, or any offers or promises of
payments or gifts of any kind, directly or indirectly, to any official of any
government or any agency or instrumentality thereof; to any political party or
official thereof, or any candidate for political office; or to any person while
knowing (or being aware of a high probability) that all or a portion of such
money or thing of value will be offered, given or promised, directly or
indirectly, to any official, any political party or official thereof, or any
candidate for political office in violation of the Canadian Corruption of
Foreign Public Officials Act or of applicable laws.

 

(c)In the performance of the Services, Representative agrees to obtain and/or
maintain in effect all licenses, permits and authorizations, which may be
required by any governmental agencies in any jurisdiction which may be
applicable to Representative’s obligations hereunder.

 

15.CONFIDENTIALITY

 

The terms of this Agreement and any non-public, proprietary information
disclosed by one party to the other shall constitute confidential information
(“Confidential Information”). Neither party will disclose or disseminate either
the terms of this Agreement or any of the other party’s Confidential lnformation
without the prior written consent of the other party. Each party acknowledges
that any unauthorized use, misappropriation or disclosure of the other party’s
Confidential lnformation will cause irreparable harm and will entitle such other
party to injunctive relief, as well as any other available remedy at law or in
equity. Confidential Information shall not include any information which is (a)
in the public domain or becomes public knowledge, through no fault or breach by
the recipient; (b) obtained from a third party lawfully in possession of such
information, other than by breach of an obligation of confidentiality; (c)
previously known or independently developed by the recipient; (d) released for
disclosure by either party; or (e) required by court order, law or regulation to
be disclosed, but only to the extent and for the purposes of the required
disclosure.

 

16.NOTICES

 

All notices and other communications required or permitted by this Agreement
shall be in writing and shall be deemed given if delivered by hand, mailed by
registered mail or certified mail, return receipt requested, or by a nationally
recognized overnight courier, or sent by electronic transmission by e-mail, to
the appropriate party at the following address (or such other address for a
party as shall be specified by notice pursuant hereto), and such notice shall be
deemed to have been given and received, if delivered or mailed by registered or
certified mail, when delivered to such address, and if e-mailed, on the next
business day after the transmission of same:

 



   

 13 



 

If to Representative, to:

 

Richard Ransom, President

ICTV Brands, Inc.

489 Devon Park Drive, #306

Wayne, PA 19087

E-mail: ransom@ictvbrands.com

 

With copy to:

 

John Carrino, General Counsel

ICTV Brands, Inc.

489 Devon Park Drive, #306

Wayne, PA 19087

E-mail: carrino@ictvbrands.com

 

If to Company, to:

 

RobFia, CEO

Therma Bright Inc.

738-157 Adelaide Street West

Toronto, ON, CAN MSH 4E7

E-mail: rfia@thejenexcorporation.com

 

With copy to:

 

Tuba Yamac BCFLLP

1100 Rene-Levesque West Blvd., 25th

Floor Montreal, QC H3B 5C9

E-mail: tuba.yamac@bcf.ca

 

17.NO WAIVER

 

The waiver or failure of either party to exercise in any respect any right
provided in this agreement shall not be deemed a waiver of any other right or
remedy to which the party may be entitled.

 

18.ENTIRETY OF AGREEMENT

 

The terms and conditions set forth herein, including the Exhibit hereto,
constitute the entire agreement between the parties and supersede any
communications or previous agreements with respect to the subject matter of this
Agreement. There are no written or oral understandings directly or indirectly
related to this Agreement that are not set forth herein. No change can be made
to this Agreement other than in writing and signed by both parties.

 

   

 14 



 

19.MEDIATION. ARBITRATION AND GOVERNING LAW

 

(a)In the event of a dispute between any of the parties arising under or
relating in any way whatsoever to this Agreement, the disputing parties shall
attempt to resolve it through good faith negotiation. If the dispute is not
resolved through such negotiation, then the disputing parties shall attempt to
resolve it through mediation in the State of Pennsylvania, USA, with a neutral,
third-party mediator mutually agreed upon by the disputing parties. Unless
otherwise agreed by the disputing parties, the costs of mediation shall be
shared equally. lf the dispute is not resolved through mediations, then upon
written demand by one of the disputing parties it shall be referred to a
mutually agreeable arbitrator. The arbitration process shall be conducted in
accordance with the laws of the Commonwealth of Pennsylvania, USA. All remedies,
legal and equitable, available in court shall also be available in arbitration.
The arbitrator’s decision shall be final and binding, and judgement may be
entered thereon in a court of competent jurisdiction.

 

(b)This Agreement shall be interpreted and enforced in accordance with the laws
of the Commonwealth of Pennsylvania, without regard to conflict of law
principles thereof. ln any dispute arising out of or relating in anyway
whatsoever to this Agreement, including arbitration, the substantially
prevailing party shall be entitled to recover its costs and attorney fees from
the other disputing parties.

 

20.HEADINGS IN THIS AGREEMENT

 

The headings in this Agreement are for convemence only, confirm no rights or
obligations in either party, and do not alter any terms of this Agreement.

 

21.SEVERABILITY

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

22.ASSIGNMENT

 

(a)Representative acknowledges that Company is entering this Agreement based on
its confidence in Representative’s abilities and reputation and that Company is
unwilling to proceed on the basis set out in this Agreement with any other
person or entity; accordingly, this Agreement may not be assigned by
Representative, except in connection with the sale of all or substantially all
of it assets or if the assignment is to any of its subsidiaries or affiliated
companies. Representative agrees and undertakes that its consent is not required
for any assignment by Company. Representative shall execute all documents in
accordance with Company’s instructions, and take whatever actions required by
Company, to give effect to this Article 22.

 

   

 15 



 

(b)This Agreement will be binding upon and inure to the benefit of the parties
hereto, and their employees, officers, directors, partners, and their
successors, heirs and assigns.

 

23.COUNTERPARTS

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one instrument.



 

[Signature Page Follows]

 

   

 16 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY:

FOR: THERMA BRIGHT INC,



 

By: [image_001.jpg]   Name: Robfia   Title: CEO  





 

REPRESENTATIVE:

FOR: ICTV BRANDS INC,



 

/s/ Richard Ransom (Mar 6,2018)   Name: Richard Ransom   Title: President  





 

   

 17 



 

EXHIBIT A

 

ClearTouch Trademarks

 



TRADEMARK   COUNTRY   APPLICATION / REGISTRATION NUMBER   FILING DATE   STATUS
CLEARTOUCH in the name of ICTV Brands, Inc.   US  

U.S. 5355075

 

In class 10 “medical apparatus, namely, electric heating devices for curative
treatment”

 

May 18, 2017 (registered

December 12, 2017)

  REGISTERED AND IN FORCE

 



  

   

 





